Citation Nr: 0335348	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  94-40 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition, either on a direct basis or as secondary to 
the service-connected residuals of a gunshot wound to the 
lower left leg.  
  
2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left eye injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
impotency.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
mental disorder, to account for memory loss (previously 
claimed as PTSD and now referred to as shell shock).

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hernia (claimed as rupture).

6.  Entitlement to service connection for a muscle/nerve 
injury.

7.  Entitlement to an increased evaluation for residuals of a 
through and through gunshot wound of the left lower leg, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from October 
1951 to September 1953 and from May 1957 to November 1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran's claim originated at the RO in St. 
Petersburg, FL and the record reflects that he moved to North 
Carolina in June 1999.  

The veteran had a personal hearing with a hearing officer at 
the RO in November 1993.  In April 1997, the Board remanded 
the veteran's new and material evidence claim for service 
connection a back condition in order to identify treatment 
providers as well as obtain records from the Social Security 
Administration and an additional VA examination.  Later in 
March 2003, the veteran had a personal hearing with a 
Decision Review Officer (DRO) at the RO in Winston-Salem, 
North Carolina.     

The present Board decision addresses the preliminary issues 
of whether new and material evidence had been submitted to 
reopen a previously denied claims of service connection for: 
(1) a back condition, either on a direct basis or as 
secondary to the service-connected residuals of a gunshot 
wound to the lower left leg; (2) a left eye injury; (3) 
impotency; (4) a mental disorder, to account for memory loss 
(previously claimed as PTSD and now referred to as shell 
shock); (5) a hernia.  The Board finds favorably on those 
issues.  The questions of the merits of the claims for 
service connection require additional development, as 
discussed in the REMAND section below.

Additional issues for adjudication by the Board including a 
claim for entitlement to service connection for a 
muscle/nerve injury as well as a claim for entitlement to an 
increased evaluation for residuals of a through and through 
gunshot wound of the left lower leg are also the subject of 
the REMAND section below.   


FINDINGS OF FACT

1.  An unappealed RO decision dated in December 1990, of 
which the veteran was notified of in January 1991, denied his 
claim of service connection for a back condition, either on a 
direct basis or as secondary to the service-connected 
residuals of a gunshot wound to the lower left leg.    

2.  Additional evidence submitted since the December 1990 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
back condition, either on a direct basis or as secondary to 
the service-connected residuals of a gunshot wound to the 
lower left leg.   

3.  An unappealed RO decision dated in May 1976, of which the 
veteran was notified in the same month, denied his claim of 
service connection for a left eye injury.    

4.  Additional evidence submitted since the May 1976 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
left eye injury.   

5.  An unappealed RO decision dated in April 1995, of which 
the veteran was notified in the same month, denied his claim 
of service connection for impotency.    

6.  Additional evidence submitted since the April 1995 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
impotency.   

7.  An unappealed RO decision dated in April 1995, of which 
the veteran was notified in the same month, denied his claim 
of service connection for a mental disorder.    

8.  Additional evidence submitted since the April 1995 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
mental disorder.   

9.  An unappealed RO decision dated in April 1995, of which 
the veteran was notified in the same month, denied his claim 
of service connection for a hernia.    


10.  Additional evidence submitted since the April 1995 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
hernia.   


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
RO's December 1990 rating decision, the requirements to 
reopen the veteran's claim of service connection for a back 
condition, either on a direct basis or as secondary to the 
service-connected residuals of a gunshot wound to the lower 
left leg, are met.  38 U.S.C.A § 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2001). 

2.  As new and material evidence has been submitted since the 
RO's May 1976 rating decision, the requirements to reopen the 
veteran's claim of service connection for a left eye injury 
are met.  38 U.S.C.A § 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100 (2001). 

3.  As new and material evidence has been submitted since the 
RO's April 1995 rating decision, the requirements to reopen 
the veteran's claim of service connection for impotency are 
met.  38 U.S.C.A § 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100 (2001). 

4.  As new and material evidence has been submitted since the 
RO's April 1995 rating decision, the requirements to reopen 
the veteran's claim of service connection for a mental 
disorder are met.  38 U.S.C.A § 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2001). 

5.  As new and material evidence has been submitted since the 
RO's April 1995 rating decision, the requirements to reopen 
the veteran's claim of service connection for a hernia are 
met.  38 U.S.C.A § 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claims may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for a Back Condition

In December 1990, the RO denied service connection for a back 
condition claimed as secondary to the service-connected 
residuals of a gunshot wound to the lower left leg.  In 
addition, the RO also confirmed a May 1959 rating decision, 
which denied the veteran service connection on a direct basis 
for a low back condition.  The veteran was notified of the 
RO's December 1990 rating decision as well as his procedural 
and appellate rights by a January 1991 letter.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for a back condition, either on a direct 
basis or as secondary to the service-connected residuals of a 
gunshot wound to the lower left leg in February 1993.  This 
appeal arises from the continued denial of service connection 
for a back condition, either on a direct basis or as 
secondary to the service-connected residuals of a gunshot 
wound to the lower left leg, in a June 1993 rating decision.

Records submitted after the last final rating decision in 
December 1990 are considered new.  These records include 
hearing transcripts, statements from the veteran, lay 
statements, VA examination reports, VA outpatient treatment 
records, records from the Social Security Administration, and 
private treatment records.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because the May 2003 VA examination 
report describes the veteran's current back disability and 
discusses whether it was related to or secondary to an injury 
in service.  In addition, the veteran submitted private 
treatment records, a doctor's statement and a June 2003 MRI 
report, which shows current treatment for his claimed back 
disability.  The evidence discussed above is considered 
material because it bears directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for his current claimed back disability.  

The Board finds that the evidence received since December 
1990 is new and material and does serve to reopen a claim for 
entitlement to service connection for a back condition, 
either on a direct basis or as secondary to the service-
connected residuals of a gunshot wound to the lower left leg.  
In addition, the Board is remanding the veteran's claim to 
the RO and ordering additional development on the issue of 
entitlement to service connection for a back condition, 
either on a direct basis or as secondary to the service-
connected residuals of a gunshot wound to the lower left leg.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2002).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for Left Eye Injury

In January 1957, the RO denied service connection for 
defective vision.  The veteran was notified of the RO's 
January 1957 rating decision as well as his procedural and 
appellate rights by a letter during the same month.  

The veteran filed a claim for entitlement to service 
connection for a left eye injury in July 1975.  In February 
1976, the RO denied the veteran's claim for entitlement to 
service connection for a left eye injury (old tear in the 
Descement's membrane in the left cornea).  The veteran was 
notified of the RO's February 1976 rating decision as well as 
his procedural and appellate rights by a letter during the 
same month.  The veteran filed a Notice of Disagreement (NOD) 
to the RO's rating decision in February 1976.  However, the 
RO notified the veteran that his NOD was not valid and that 
he had to submit new and material evidence in order to 
substantiate his claim.  In addition, the RO issued an 
additional May 1976 rating decision, which again confirmed 
the denial of service connection for a left eye injury as no 
new and material evidence had been submitted to change the 
prior decision in January 1957.  The veteran did not file a 
NOD to this rating decision.   

The veteran petitioned to reopen his claim for entitlement to 
service connection for a left eye injury in February 2001.  
This appeal arises from the continued denial of service 
connection for a left eye injury, in a January 2002 rating 
decision.

Records submitted after the last final rating decision in May 
1976 are considered new.  These records include hearing 
transcripts, statements from the veteran, lay statements, VA 
outpatient treatment records, VA ophthalmology examination 
reports, and private treatment records.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because an October 2001 VA examination 
report describes the veteran's current residuals of his 
claimed left eye disability.  In addition, the file contains 
private treatment records from a May 1988 eye examination as 
well as VA annual eye examinations from August 1994, 1996, 
and 1997, which show treatment for the veteran's claimed left 
eye disability.  The evidence discussed above is considered 
material because it bears directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for his current claimed left eye disability.  

The Board finds that the evidence received since May 1976 is 
new and material and does serve to reopen a claim for 
entitlement to service connection for a left eye injury.  In 
addition, the Board is remanding the veteran's claim to the 
RO and ordering additional development on the issue of 
entitlement to service connection for a left eye injury.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for Impotency

In July 1994, the RO denied service connection for impotency.  
The veteran was notified of the RO's July 1994 rating 
decision as well as his procedural and appellate rights by an 
August 1994 letter.  The veteran filed an NOD to the July 
1994 rating decision in February 1995.  A statement of the 
case (SOC) and supplemental statement of the case (SSOC) were 
both issued in April 1995.  The RO issued another rating 
decision in April 1995, which continued the denial of the 
veteran's service connection claim for impotency.  The 
veteran was notified of the RO's April 1995 rating decision 
as well as his procedural and appellate rights by a letter 
during that same month.  The RO also issued an additional 
SSOC as to this issue in April 1996.  The veteran never filed 
a formal appeal concerning the issue of entitlement to 
service connection for impotency.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for impotency in February 2001.  This 
appeal arises from the continued denial of service connection 
for impotency, in a January 2002 rating decision.  

Records submitted after the last final rating decision in 
April 1995 are considered new.  These records include a 
hearing transcript, statements from the veteran, lay 
statements, and VA outpatient treatment records.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because the VA outpatient treatment 
notes dated in November 1994 as well as May 1995 describe 
treatment for the veteran's current claimed disability of 
impotence.  Additional VA treatment notes dated in February 
1986 show that the veteran complained of being impotent.  The 
evidence discussed above is considered material because it 
bears directly and substantially upon the issue of whether 
the veteran is entitled to service connection for impotency.  
The Board finds that the evidence received since April 1995 
is new and material and does serve to reopen a claim for 
entitlement to service connection for impotency.  

In addition, the Board is remanding the veteran's claim to 
the RO and ordering additional development on the issue of 
entitlement to service connection for impotency.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for a Mental Disorder

In July 1994, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran was notified 
of the RO's July 1994 rating decision as well as his 
procedural and appellate rights by an August 1994 letter.  
The veteran filed an NOD to the July 1994 rating decision in 
February 1995.  A statement of the case and supplemental 
statement of the case were both issued in April 1995.  The RO 
issued another rating decision in April 1995, which continued 
the denial of the veteran's service connection claim for 
PTSD.  The veteran was notified of the RO's April 1995 rating 
decision as well as his procedural and appellate rights by a 
letter during that same month.  The RO also issued an 
additional SSOC as to this issue in April 1996.  The veteran 
never filed a formal appeal concerning the issue of 
entitlement to service connection for PTSD.   

The veteran petitioned to reopen his claim for entitlement to 
service connection for a mental disorder (claimed as shell 
shock) in February 2001.  This appeal arises from the 
continued denial of service connection for a mental disorder, 
to account for memory loss (previously claimed as PTSD and 
now referred to as shell shock), in a January 2002 rating 
decision.

Records submitted after the last final rating decision in 
April 1995 are considered new.  These records include a 
hearing transcript, statements from the veteran, lay 
statements, and VA outpatient and hospital treatment records.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because the file contains multiple VA 
outpatient treatment notes dated in May 1995 and March 1996 
which describe symptoms related to the veteran's claimed 
mental disorder including delusions and paranoia as well as 
anxiety and depression.  In addition, VA hospital treatment 
records dated in March and April 1986 were submitted.  The 
treatment records show that the veteran was treated for acute 
paranoid delusions without psychotic features.  The evidence 
discussed above is considered material because it bears 
directly and substantially upon the issue of whether the 
veteran is entitled to service connection for his current 
claimed psychiatric disability.  The Board finds that the 
evidence received since April 1995 is new and material and 
does serve to reopen a claim for entitlement to service 
connection for mental disorder, to account for memory loss 
(previously claimed as PTSD and now referred to as shell 
shock).  

In addition, the Board is remanding the veteran's claim to 
the RO and ordering additional development on the issue of 
entitlement to service connection for a mental disorder, to 
account for memory loss (previously claimed as PTSD and now 
referred to as due shell shock).  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2002).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for Hernia

In July 1994, the RO denied service connection for a hernia 
(claimed as rupture).  The veteran was notified of the RO's 
July 1994 rating decision as well as his procedural and 
appellate rights by an August 1994 letter.  The veteran filed 
an NOD to the July 1994 rating decision in February 1995.  A 
statement of the case and supplemental statement of the case 
were both issued in April 1995.  The RO issued another rating 
decision in April 1995, which continued the denial of the 
veteran's service connection claim for a hernia.  The veteran 
was notified of the RO's April 1995 rating decision as well 
as his procedural and appellate rights by a letter during 
that same month.  The RO also issued an additional SSOC as to 
this issue in April 1996.  The veteran never filed a formal 
appeal concerning the issue of entitlement to service 
connection for a hernia.      

The veteran petitioned to reopen his claim for entitlement to 
service connection for a hernia in February 2001.  This 
appeal arises from the continued denial of service connection 
for a hernia, in a January 2002 rating decision.

Records submitted after the last final rating decision in 
April 1995 are considered new.  These records include a 
hearing transcript, statements from the veteran, lay 
statements, and a July 2002 VA examination report.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because the July 2002 VA examination 
report describes the veteran's claimed hernia disability.  
The evidence discussed above is considered material because 
it bears directly and substantially upon the issue of whether 
the veteran is entitled to service connection for his current 
claimed hernia disability.  The Board finds that the evidence 
received since April 1995 is new and material and does serve 
to reopen a claim for entitlement to service connection for a 
hernia.  

In addition, the Board is remanding the veteran's claim to 
the RO and ordering additional development on the issue of 
entitlement to service connection for a hernia.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
condition, either on a direct basis or as secondary to the 
service-connected residuals of a gunshot wound to the lower 
left leg.  To this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a left eye 
injury.  To this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for impotency.  
To this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a mental 
disorder, to account for memory loss (previously claimed as 
PTSD and now referred to as shell shock).  To this extent, 
the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a hernia.  To 
this extent, the appeal is allowed.


REMAND

The RO should furnish the appellant and his representative 
with a Supplemental Statement of the Case after receiving 
additional pertinent evidence after the most recent 
Supplemental Statement of the Case has been issued and before 
the appeal has been certified and transferred to the Board.  
See 38 C.F.R. § 19.31(b)(1) (2003).  The most recent 
Supplemental Statement of the Case was issued by the RO in 
May 2003.  The appeal was certified to the Board in August 
2003.  In this case, the RO failed to issue a Supplemental 
Statement of the Case after receiving private treatment 
records, an MRI report, and a statement from the veteran's 
private physician dated in July 2003 pertaining the veteran's 
claim for service connection for a back condition.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since the veteran's six service connection claims and single 
increased rating claim are being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to allow the veteran a full year is allowed 
to respond to the VCAA notice issued to him by an April 2003 
letter from the RO.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran and 
ask him to identify any additional VA and 
non-VA treatment providers for all of his 
claimed disabilities (including a back 
condition, a left eye injury, impotency, a 
mental disorder, a hernia, a lower left 
leg injury, and a muscle/nerve injury) for 
the period of May 2001 to the present.  
The RO should obtain any treatment records 
identified by the veteran and associate 
them with the claims file.   

3.  The RO should make arrangements to 
obtain the veteran's treatment records 
concerning his claimed back disability 
from Glenn R. Harris, M.D. as listed in 
the physician's June 2003 statement 
included in the file, for the period of 
June 1999 to the present.  


4.  The RO should obtain the veteran's 
medical records concerning all of his 
claimed disabilities (including a back 
condition, a left eye injury, impotency, a 
mental disorder, a hernia, a lower left 
leg injury, and a muscle/nerve injury) 
from the VA Medical Center in 
Fayetteville, North Carolina, for the 
period of May 2001 to the present.

5.  The RO should also obtain any 
available medical treatment records 
concerning the veteran's claimed 
disabilities from the VA Medical Center in 
Durham, North Carolina from April 1986 to 
the present. 

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits since May 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



